EXHIBIT 99.1 Canadian Derivatives Clearing Corporation Index and ETF options Name of Underlying Instrument Option Symbol Underlying Symbol BMO Dow Jones Canada Titans 60 Index ETF ZCN ZCN Claymore Global Agriculture ETF COW COW Claymore Gold Bullion ETF CGL CGL Claymore Natural Gas Commodity ETF GAS GAS Horizons BetaPro NYMEX Crude Oil Bear Plus ETF HOD HOD Horizons BetaPro NYMEX Crude Oil Bull Plus ETF HOU HOU Horizons BetaPro NYMEX Natural Gas Bear Plus ETF HND HND Horizons BetaPro NYMEX Natural Gas Bull Plus ETF Please refer to circular no.145-10. HNU - HNU1 HNU - HNU1 Horizons BetaPro S&P/TSX 60 Bear Plus ETF HXD HXD Horizons BetaPro S&P/TSX 60 Bull Plus ETF HXU HXU Horizons BetaPro S&P/TSX Capped Energy Bear Plus ETF HED HED Horizons BetaPro S&P/TSX Capped Energy Bull Plus ETF HEU HEU Horizons BetaPro S&P/TSX Capped Financials Bear Plus ETF HFD HFD Horizons BetaPro S&P/TSX Capped Financials Bull Plus ETF HFU HFU Horizons BetaPro S&P/TSX Global Gold Bear Plus ETF Please refer to circular no.075-10. HGD HGD Horizons BetaPro S&P/TSX Global Gold Bull Plus ETF HGU HGU Horizons BetaPro S&P/TSX 60 Index ETF HXT * HXT Horizons BetaPro S&P/TSX 60 Inverse ETF HIX HIX iShares DEX All Corporate Bond Index Fund XCB XCB iShares DEX Short Term Bond Index Fund XSB XSB iShares Dow Jones Canada Select Dividend Index Fund XDV XDV iShares MSCI EAFE Index Fund (CAD-Hedged) XIN XIN Name of Underlying Instrument Option Symbol Underlying Symbol iShares S&P 500 Index Fund (CAD-Hedged) XSP XSP iShares S&P/TSX 60 Index Fund XIU * XIU iShares S&P/TSX Capped Composite Index Fund XIC XIC iShares S&P/TSX Capped Energy Index Fund XEG * XEG iShares S&P/TSX Capped Financials Index Fund XFN XFN iShares S&P/TSX Capped Information Technology Index Fund XIT XIT iShares S&P/TSX Capped Materials Index Fund XMA XMA iShares S&P/TSX Capped REIT Index Fund XRE XRE iShares S&P/TSX Global Gold Index Fund XGD * XGD S&P/TSX 60 Index Options SXO TX60 Equity options Name of Underlying Instrument Option Symbol Underlying Symbol Advantage Oil & Gas Ltd. AAV AAV Aecon Group Inc. ARE ARE AGF Management Ltd. AGF AGF.B Agnico-Eagle Mines Limited AEM AEM Agrium Inc. AGU * AGU Alacer Gold Corp. ASR ASR Alamos Gold Inc. AGI AGI Alexco Resource Corp. AXR AXR Alimentation Couche Tard Inc. ATD ATD.B Allied Nevada Gold Corp. ANV ANV AltaGas Ltd. ALA ALA Angle Energy Inc. NGL NGL Anvil Mining Limited AVM AVM ARC Resources Ltd. ARX ARX Astral Media Inc. ACM ACM.A Athabasca Oil Sands Corp. ATH ATH Atlantic Power Corporation ATP ATP ATS Automation Tooling Systems Inc. ATA ATA Aura Minerals Inc. ORA ORA Aurizon Mines Ltd. ARZ ARZ -2- Name of Underlying Instrument Option Symbol Underlying Symbol Avalon Rare Metals AVL AVL Bank of Montreal BMO * BMO Bank of Nova Scotia (The) BNS * BNS Bankers Petroleum Ltd. BNK BNK Barrick Gold Corporation ABX * ABX Baytex Energy Corp. BTE BTE BCE Inc. BCE * BCE Birchcliff Energy Limited BIR BIR BlackPearl Resources Inc. PXX PXX Bombardier Inc. BBD * BBD.B Bonavista Energy Corporation BNP BNP Breakwater Resources Ltd. BWR BWR Brookfield Asset Man. Inc. Cl. A BAM BAM.A Brookfield Properties Corp. BPO BPO CAE Inc. CAE CAE Calloway Real Estate Investment Trust CWT CWTu Cameco Corporation CCO * CCO Canadian Apartment Properties Real Estate Investment Trust CAR CARu Canadian Imperial Bank of Commerce CM * CM Canadian National Railway Company CNR * CNR Canadian Natural Resources Limited CNQ * CNQ Canadian Oil Sands Trust COS COS Canadian Pacific Railway Limited CP CP Canadian Tire Corp. Ltd CTC CTC.A Canadian Utilities CU CU Canadian Western Bank CWB CWB Canfor Corporation CFP CFP Canyon Services Group Inc. FRC FRC Capital Power Corporation CPX CPX Capstone Mining Corp. CS CS Cardiome Pharma Corp COM COM Cascades Inc. CAS CAS Celestica Inc. CLS * CLS Celtic Exploration Ltd. CLT CLT Cenovus Energy Inc. CVE CVE Centerra Gold Inc. CG * CG CGI Inc. (Group) GIB GIB.A -3- Name of Underlying Instrument Option Symbol Underlying Symbol Chartwell Seniors Housing Real Estate Investment Trust CSH CSHu China Gold International Resources Corp. Ltd CGG CGG Chorus Aviation Inc. CHR CHR.B CI Financial Inc. CIX CIX CML HealthCare Inc. CLC CLC Coeur d'Alene Mines Corporation CDM CDM Cogeco Cable Inc. CCA CCA Colossus Minerals Inc. CSI CSI Consolidated Thompson Iron Mines Ltd. CLM CLM Continental Gold Limited CNL CNL Copper Mountain Mining Corporation CUM CUM Corridor Resources Inc. CDH CDH CORUS Entertainment Inc. CJR CJR.B Cott Corp. BCB BCB Crescent Point Energy Corp. CPG CPG Crew Energy Incorporated CR CR Daylight Energy Ltd. DAY DAY Detour Gold Corp. DGC DGC Dollarama Inc. DOL DOL Domtar Corporation UFS UFS DragonWave Inc. DWI DWI Dundee Corporation DC DC.A Dundee Precious Metals Inc. DPM DPM Eldorado Gold Corp. ELD * ELD Emera Inc. EMA EMA Enbridge Inc. ENB * ENB EnCana Corporation ECA * ECA Endeavour Silver Corp. EDR EDR Enerplus Resources Fund ERF ERF Ensign Energy Services Inc. ESI ESI Equinox Minerals Ltd. EQN EQN European Goldfields Ltd. EGU * EGU Exeter Resource Corporation XRC XRC Extendicare Real Estate Investment Trust EXE EXEu Fairborne Energy Ltd. FEL FEL Finning International Inc. FTT FTT First Capital Realty Inc. FCR FCR -4- Name of Underlying Instrument Option Symbol Underlying Symbol First Majestic Silver Corp. FR FR First Quantum Minerals FM FM Fortis Inc. FTS FTS Franco Nevada FNV FNV Fronteer Development Group Inc. FRG FRG Gabriel Resources Ltd. GBU GBU Galleon Energy Inc. GO GO Gammon Gold Inc. GAM GAM Garda World Security Corporation GW GW Genworth MI Canada Inc. MIC MIC George Weston Limited WN WN Gildan Activewear Inc. GIL GIL GMP Capital Inc. GMP GMP Goldcorp Inc. G * G Golden Star Resources Ltd. GSC GSC Gran Tierra Energy Inc. GTE GTE Grande Cache Coal Corporation GCE GCE Great Canadian Gaming Corporation GC GC Great-West Lifeco Inc. GWO GWO Greystar Resources Ltd. GSL GSL Groupe Aeroplan Inc. AER AER Guyana Goldfields Inc. GUY GUY H&R Real Estate Investment Trust HR HR u Harry Winston Diamond Corp. HW HW HudBay Minerals Inc. HBM HBM Husky Energy Inc. HSE * HSE IAMGOLD Corporation IMG IMG IESI-BFC Ltd. BIN BIN IGM Financial Inc. IGM IGM IMAX Corporation IMX IMX Imperial Oil Limited IMO IMO Industrial Alliance Insurance and Financial Services Inc. IAG IAG Inmet Mining Corporation IMN IMN Intact Financial Corporation IFC IFC International Tower Hill Mines Ltd. ITH ITH Ivanhoe Mines Ltd. Please refer to circular no.170-10. IVN IVN -5- Name of Underlying Instrument Option Symbol Underlying Symbol Jaguar Mining Inc. JAG JAG Just Energy Group Inc. JE JE Keegan Resources Inc. KGN KGN Kinross Gold Corporation K * K Kirkland Lake Gold Inc. KGI KGI Legacy Oil + Gas Inc. LEG LEG Loblaw Companies Ltd. L L Lululemon Athletica Inc. LLL LLL Lundin Mining Corp. LUN LUN Magna International Inc MG MG Manitoba Telecom Services Inc. MBT MBT Manulife Financial Corporation MFC * MFC Mercator Minerals Ltd. ML ML Methanex Corporation MX MX METRO INC. MRU MRU.A Migao Corporation MGO MGO Minefinders Corporation Ltd. MFL MFL Mullen Group Ltd. MTL MTL NAL Oil & Gas Trust NAE NAE National Bank of Canada NA * NA Neo Material Technologies Inc. NEM NEM Nevsun Resources Ltd. NSU NSU New Gold Inc. NGD NGD Nexen Inc. NXY * NXY Niko Resources Ltd. NKO NKO Nordion Inc. NDN NDN North American Palladium Ltd. PDL PDL Northern Dynasty Minerals Ltd. NDM NDM NovaGold Resources Inc. NG NG NuVista Energy Limited NVA NVA Onex Corp. OCX OCX Open Text Corp OTC OTC Osisko Mining Corp. OSK * OSK Pacific Rubiales Energy PRE * PRE Paladin Energy Ltd. PDN PDN Pan American Silver Corporation PAA PAA Paramount Resources Ltd. POU POU Pembina Pipeline Corporation PPL PPL -6- Name of Underlying Instrument Option Symbol Underlying Symbol Pengrowth Energy Trust PGF PGF Penn West Energy Trust PWT PWT Perpetual Energy Inc. PMT PMT PetroBakken Energy Ltd. PBN PBN Petrobank Energy & Resources Ltd. Please refer to circular no.171-10. PBG - PBG1 PBG - PBG1 Petrominerales Ltd. PMG PMG Peyto Exploration & Development Corp. PEY PEY Potash Corporation of Saskatchewan POT POT Power Corporation of Canada POW POW Power Financial Corporation PWF PWF Precision Drilling Trust PD PD Premier Gold Mines Limited PG PG Primaris Retail Real Estate Investment Trust PMZ PMZu ProEx Energy Ltd. PRQ PRQ Provident Energy Ltd. PVE PVE QLT Inc. QLT QLT Quadra FNX Mining Ltd. Please refer to circular no.071-10. QUX QUX Questerre Energy Corporation QEC QEC Red Back Mining Inc. Please refer to circular no.121-10. K1 * K1 Research in Motion Limited RIM RIM Resverlogix Corp. RVX RVX RioCan Real Estate Investment Trust REI REIu Ritchie Bros. Auctioneers Incorporated RBA RBA Rogers Communications Inc. RCI * RCI.B Rona Inc. RON RON Royal Bank of Canada RY * RY Royal Gold, Inc. RGL RGL Rubicon Minerals Corp. RMX RMX Russel Metals Inc. RUS RUS Sabina Gold & Silver Corp. SBB SBB Saputo SAP SAP Seabridge Gold Inc. SEA SEA SEMAFO INC. SMF SMF Shaw Communications Inc. SJR SJR.B Sherritt International Corporation S S Shoppers Drug Mart SC * SC -7- Name of Underlying Instrument Option Symbol Underlying Symbol Sierra Wireless Inc. SW SW Silver Standard Resources Inc. SSO SSO Silver Wheaton Corp. SLW SLW Silvercorp Metals Inc. SVM SVM Sino-Forest Corporation TRE TRE SNC-Lavalin Group Inc. SNC SNC Sprott Resource Corp. SCP SCP Sun Life Financial SLF * SLF Suncor Energy Inc. SU * SU Superior Plus Corp. SPB SPB SXC Health Solutions Corp. SXC SXC Talisman Energy Inc. TLM * TLM Tanzanian Royalty Exploration Corporation TNX TNX Taseko Mines Limited TKO TKO Teck Resources Limited. Cl. B TCK * TCK.B TELUS Corporation T * T The Jean Coutu Group (PJC) Inc. PJC PJC.A Theratechnologies Inc. TH TH Thompson Creek Metals Company Inc. TCM TCM Thomson Reuters Corporation TRI TRI Tim Hortons THI THI TMX Group Inc. X X Toromont Industries Ltd. TIH TIH Toronto-Dominion Bank (The) TD * TD TransAlta Corporation TA TA TransCanada Corporation TRP * TRP Transcontinental Inc. TCL TCL.A TransForce Inc. TFI TFI TransGlobe Energy Corporation TGL TGL Trican Well Services Inc. TCW TCW Trilogy Energy Corp. TET TET Trinidad Drilling Ltd. TDG TDG Uranium One Inc. Please refer to circular no.162-10. UUU - UUU1 UUU - UUU1 Uranium Participation Corp. U U Valeant Pharmaceuticals International, Inc. Please refer to circular no.150-10. VRX - VRX2 VRX - VRX2 Ventana Gold Corp. VEN VEN -8- Name of Underlying Instrument Option Symbol Underlying Symbol Vermilion Energy Inc. VET VET Vero Energy Inc. VRO VRO Viterra Inc. VT VT Western Coal Corp. WTN WTN WestJet Airlines Ltd. WJA WJA Westport Innovations Inc. WPT WPT Wi-LAN Inc. WIN WIN Yamana Gold Inc. YRI * YRI Yellow Media Inc. YLO YLO Currency options Name of Underlying Instrument Option Symbol Underlying Symbol Options on the US Dollar USX N/A -9-
